Exhibit 10.5
SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT
     THIS SECOND AMENDMENT, dated as of October 23, 2008 (this “Amendment”) to
that certain Note Purchase Agreement, dated as of May 27, 2004 (as amended by
that certain First Amendment to Note Purchase Agreement, dated as of May 31,
2007, and as in effect immediately prior to the effectiveness of this Amendment,
collectively, the “Existing Note Purchase Agreement”), among The J. M. Smucker
Company, an Ohio corporation (the “Company”), and the purchasers signatory
thereto (together with their successors, transferees and assigns, collectively,
the “Noteholders”) pursuant to which the Company issued to the Noteholders its
4.78% Senior Notes due June 1, 2014 in the aggregate principal amount of
$100,000,000 (collectively, the “Notes”).
RECITALS:
     A. The Noteholders are the holders of all of the outstanding Notes.
     B. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Existing Note Purchase Agreement unless herein defined
or the context shall otherwise require.
     C. The Company and the Noteholders now desire to amend the Existing Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
1. AMENDMENTS.
1.1. Amendment to Section 9.7 (Financial Covenant Standards).
     Section 9.7 of the Existing Note Purchase Agreement is hereby deleted in
its entirety, and a new Section 9.7 is hereby inserted in its place, to read as
follows:
     9.7 Financial Covenant Standards.
     If at any time and from time to time on or after the Second Amendment
Effective Date, any Primary Senior Debt shall contain (whether on the Second
Amendment Effective Date or subsequent thereto as the result of an amendment or
modification thereof) one or more Financial Covenants that are either not
contained in this Agreement or are contained in this Agreement but are more
favorable to the lender or lenders under such Primary Senior Debt than are the
terms of this Agreement to the holders of the Notes, this Agreement shall,
without any further action on the part of the Company or any of the holders of
the Notes, be deemed to be amended automatically (effective simultaneously with
the effectiveness of such Primary Senior Debt or such modification) to include
each such additional or more favorable Financial Covenant, unless the Required
Holders provide written notice to the Company to the contrary within 30 days
after having received written notice from the Company of the effectiveness of
such additional or more favorable Financial Covenant (in which event such
Financial Covenant shall be deemed not to

 



--------------------------------------------------------------------------------



 



have been included in this Agreement at any time). No modification or amendment
of any Primary Senior Debt that results in any Financial Covenant becoming less
restrictive on the Company shall be effective as a modification, amendment or
waiver under this Agreement. The Company further covenants promptly to execute
and deliver at its expense (including, without limitation, the fees and expenses
of counsel for the holders of the Notes) an amendment to this Agreement in form
and substance satisfactory to the Required Holders to reflect such additional or
more favorable Financial Covenant, provided that the execution and delivery of
such amendment shall not be a precondition to the effectiveness of such
additional or more favorable Financial Covenant as provided for in this
Section 9.7. The provisions of this Section 9.7 shall apply successively to each
change in a Financial Covenant contained in any Primary Senior Debt.
     “Financial Covenant” means any covenant or equivalent provision (including,
without limitation, any default or event of default provision and definitions of
defined terms used therein) requiring the Company:
     (a) to maintain any level of financial performance (including, without
limitation, a specified level of net worth, total assets, cash flow or net
income),
     (b) not to exceed any maximum level of indebtedness,
     (c) to maintain any relationship of any component of its capital structure
to any other component thereof (including, without limitation, the relationship
of indebtedness, senior indebtedness or subordinated indebtedness to total
capitalization or to net worth), or
     (d) to maintain any measure of its ability to service its indebtedness
(including, without limitation, falling below any specified ratio of revenues,
cash flow or net income to interest expense, rental expense, capital
expenditures and/or scheduled payments of indebtedness).
1.2. Amendment to Section 10.3 (Consolidated Net Worth).
     Section 10.3 of the Existing Note Purchase Agreement is hereby deleted in
its entirety, and a new Section 10.3 is hereby inserted in its place, to read as
follows:
     10.3 Consolidated Net Worth.
     The Company will not, at any time, permit Consolidated Net Worth to be less
than (a) prior to the Folgers Acquisition Date, One Billion Dollars
($1,000,000,000) and (b) on and after the Folgers Acquisition Date, Three
Billion Five Hundred Million Dollars ($3,500,000,000).
1.3. Amendment to Section 10.4.
     Section 10.4 of the Existing Note Purchase Agreement is hereby deleted in
its entirety, and a new Section 10.4 is hereby inserted in its place, to read as
follows:

2



--------------------------------------------------------------------------------



 



     10.4 Leverage Ratio.
     The Company will not permit, as of the end of each fiscal quarter,
Consolidated Debt determined as of such date to exceed 55% of the sum of
(a) Consolidated Debt and (b) Consolidated Net Worth, each determined as of such
date.
1.4. Amendment to Section 10.5 (Incurrence of Current Debt).
     Section 10.5 of the Existing Note Purchase Agreement is hereby deleted in
its entirety, and a new Section 10.5 is hereby inserted in its place, to read as
follows:
     10.5 Intentionally Omitted.
1.5. Amendment to Section 10.6 (Priority Debt).
     Section 10.6 of the Existing Note Purchase Agreement is hereby deleted in
its entirety, and a new Section 10.6 is hereby inserted in its place, to read as
follows:
     10.6 Priority Debt.
     The Company will not, at any date, permit Priority Debt to exceed (a) prior
to the last day of the fiscal quarter in which the Folgers Acquisition Date
occurs, 25% of Consolidated Total Capitalization (determined as of the last day
of the then most recently ended fiscal quarter of the Company) and
(b) thereafter, 15% of Consolidated Total Capitalization (determined as of the
last day of the then most recently ended fiscal quarter of the Company or
determined as of such date if such date shall be the last day of a fiscal
quarter of the Company); provided, however, that no Lien created pursuant to
Section 10.7(g) shall secure any Primary Senior Debt unless the Notes are
equally and ratably secured by all property subject to such Lien and no
Subsidiary shall guaranty or otherwise become obligated in respect of any
Primary Senior Debt unless such Subsidiary guaranties, or becomes similarly
obligated in respect of, the Notes and such Debt is subject to the terms of the
Intercreditor Agreement (or an intercreditor agreement in form and substance
reasonably satisfactory to the Required Holders), in each case all pursuant to
documentation reasonably satisfactory to the Required Holders; provided,
further, however, that notwithstanding anything contained in this Section 10.6
to the contrary, the Company shall be under no obligation to (but may in its
sole discretion) require any Foreign Subsidiary to guaranty the Debt under this
Agreement and the Notes to the extent such Foreign Subsidiary’s obligations
under all Primary Senior Debt consist solely of direct borrowings solely to such
Foreign Subsidiary or a group of Foreign Subsidiaries (a “Foreign Borrowing”) or
guaranties of a Foreign Borrowing by another Foreign Subsidiary.
1.6. Amendment to Section 10.7 (Liens)
     Section 10.7(g) of the Existing Note Purchase Agreement is hereby deleted
in its entirety, and a new Section 10.7(g) is hereby inserted in its place, to
read as follows:

3



--------------------------------------------------------------------------------



 



(g) other Liens not otherwise permitted by paragraphs (a) through (f) of this
Section 10.7, so long as the Debt secured thereby can be
     (i) incurred and remain outstanding in accordance with the requirements of
Section 10.4, and
     (ii) incurred and remain outstanding in accordance with the requirements of
Section 10.6.
1.7. Amendment to Section 11 (Events of Default).
     Section 11(f) of the Existing Note Purchase Agreement is hereby deleted in
its entirety, and a new Section 11(f) is hereby inserted in its place, to read
as follows:
(f) the Company or any Significant Subsidiary
     (i) is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or Make-Whole Amount or interest on any
Indebtedness (other than Indebtedness under this Agreement and the Notes) that
is outstanding in an aggregate principal amount of at least $5,000,000 beyond
any period of grace provided with respect thereto (after giving effect to any
consents or waivers in respect thereof); or
     (ii) is in default in the performance of or compliance with any term of any
evidence of any Indebtedness under the Bank Credit Agreement or the Folgers Bank
Credit Agreement or any other Indebtedness with an outstanding principal amount
of at least $40,000,000 individually or, together with other Indebtedness, with
an aggregate principal amount of at least $75,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled at such time to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment; or
     (iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company or such Significant Subsidiary has become obligated to purchase or repay
Indebtedness under the Bank Credit Agreement or the Folgers Bank Credit
Agreement or any other Indebtedness with an outstanding principal amount of at
least $40,000,000 individually or, together with other Indebtedness, with an
aggregate principal amount of at least $75,000,000 before its regular maturity
or before its regularly scheduled dates of payment, or (y) one or more Persons
have the right at such time to require the Company or such Significant
Subsidiary so to purchase or repay such Indebtedness; or

4



--------------------------------------------------------------------------------



 



1.8. Deletion of Defined Terms.
     The definitions of “Consolidated Current Debt”, “Consolidated Senior Funded
Debt”, “Current Debt”, “Current Maturities of Funded Debt”, and “2007 Note
Agreement”, are each hereby deleted from Schedule B to the Existing Note
Purchase Agreement.
1.9. Amendments to Schedule B.
     Schedule B to the Existing Note Purchase Agreement is hereby amended by
inserting the following new definitions into such Schedule, in their proper
alphabetical order, to read as follows:
     “Consolidated Debt” means, as of any date of determination, the total of
all Debt of the Company and its Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.
     “Consolidated Funded Debt” means, as of any date of determination, the
total of all Funded Debt of the Company and its Subsidiaries outstanding on such
date, after eliminating all offsetting debits and credits between the Company
and its Subsidiaries and all other items required to be eliminated in the course
of the preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.
     “Folgers Acquisition Date” means the date on which The Folgers Coffee
Company becomes a Subsidiary of the Company pursuant to that certain Transaction
Agreement dated as of June 4, 2008 among The Proctor & Gamble Company, The
Folgers Coffee Company, the Company and Moon Merger Sub, Inc.
     “Folgers Bank Credit Agreement” means that certain Credit Agreement by and
among The Folgers Coffee Company, Bank of Montreal as administrative agent, Bank
of America, N.A. as syndication agent and the lenders party thereto to be
entered into on or prior to the Folgers Acquisition Date, as such agreement may
be amended or restated from time to time.
     “Foreign Subsidiary” means any Subsidiary of the Company which is not
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
     “Primary Senior Debt” means (a) the Bank Credit Agreement and (b) any other
credit, loan or borrowing facility or note purchase agreement by the Company or
any Subsidiary providing, in each case, for the incurrence of Senior Funded Debt
in a principal amount equal to or greater than $120,000,000, in each case under
clauses (a) and (b) as amended, restated, supplemented or otherwise modified and
together with increases, refinancings and replacements thereof; provided that
for purposes of compliance with Section 9.7 only, “Primary Senior Debt” shall
exclude the Folgers Bank Credit Agreement (but it shall include any
refinancings, extensions or replacements of the Folgers Bank Credit Agreement).

5



--------------------------------------------------------------------------------



 



     “Second Amendment” means that certain Second Amendment to Note Purchase
Agreement, dated as of the Second Amendment Effective Date, among the Company
and each of the holders of Notes signatory thereto, amending certain provisions
of this Agreement.
     “Second Amendment Effective Date” means the date upon which the Second
Amendment is executed and delivered by the Company and the holders of Notes and
becomes effective pursuant to the terms thereof.
2. NO OTHER MODIFICATIONS; CONFIRMATION.
     All the provisions of the Notes, and, except as expressly amended, modified
and supplemented hereby, all the provisions of the Existing Note Purchase
Agreement, are and shall remain in full force and effect. As of the Effective
Date (defined below), all references in the Notes to the “Note Purchase
Agreements” shall be references to the Existing Note Purchase Agreement, as
modified by this Amendment and as hereafter amended, modified or supplemented in
accordance with its terms.
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     To induce the Noteholders to execute and deliver this Amendment (which
representations shall survive such execution and delivery), the Company
represents and warrants to the Noteholders that:
     (a) all of the representations and warranties contained in Section 5 of the
Existing Note Purchase Agreement are correct with the same force and effect as
if made by the Company on the date hereof (or, if any representation or warranty
is expressly stated to have been made as of a specific date, as of such date);
     (b) Smucker LLC is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of Ohio;
     (c) this Amendment and the Guaranty Agreement of Smucker LLC have been duly
authorized, executed and delivered by the Company and Smucker LLC, respectively,
and this Amendment and the Guaranty Agreement of Smucker LLC each constitute a
legal, valid and binding obligation, contract and agreement of the Company and
Smucker LLC, respectively, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;
     (d) the Existing Note Purchase Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

6



--------------------------------------------------------------------------------



 



     (e) the execution, delivery and performance by each of the Company and
Smucker LLC of this Amendment, and the Guaranty Agreement of Smucker LLC,
respectively, (i) have been duly authorized by all requisite corporate or
limited liability company, as applicable, action and, if required, shareholder
action, (ii) does not require the consent or approval of any governmental or
regulatory body or agency or registration, filing or declaration with, any
Governmental Authority, and (iii) will not (A) violate (1) any provision of law,
statute, rule or regulation or its certificate of incorporation, bylaws or
operating agreement, (2) any order of any court or any rule, regulation or order
of any other agency or government binding upon it, or (3) any provision of any
material indenture, agreement or other instrument to which it is a party or by
which its properties or assets are or may be bound, or (B) result in a breach of
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this paragraph (e);
     (f) as of the date hereof, no Default or Event of Default has occurred
which is continuing;
     (g) neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person; and
     (h) neither the Company nor any Subsidiary is in violation of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 of the United States of
America.
4. EFFECTIVENESS.
     The amendments set forth in this Amendment shall become effective only upon
the date of the satisfaction in full of the following conditions precedent
(which date shall be the “Effective Date”).
     4.1. Execution and Delivery of this Amendment.
     The Company shall have delivered to each Noteholder a counterpart hereof,
duly executed and delivered by the Company, Smucker LLC and the Required
Holders.
     4.2. Representations and Warranties.
     The representations and warranties of the Company made in Section 3 of this
Amendment and of Smucker LLC in the Guaranty Agreement shall remain true and
correct in all respects as of the Effective Date.

7



--------------------------------------------------------------------------------



 



     4.3. No Injunction, Etc.
     No injunction, writ, restraining order or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority.
     4.4. Amendment to 1999 Note Purchase Agreements.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Fourth Amendment to Note Purchase Agreements, dated as of
October 23, 2008, by and among the Company and each of the Persons signatory
thereto with respect to those certain separate Note Purchase Agreements, each
dated as of June 16, 1999, together with each of the other instruments and
agreements executed and/or delivered in connection therewith, each certified as
true and correct by a Responsible Officer.
     4.5. Amendment to 2000 Note Purchase Agreements.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Fourth Amendment to Note Purchase Agreements, dated as of
October 23, 2008, by and among the Company and each of the Persons signatory
thereto with respect to those certain separate Note Purchase Agreements, each
dated as of August 23, 2000, together with each of the other instruments and
agreements executed and/or delivered in connection therewith, each certified as
true and correct by a Responsible Officer.
     4.6. Amendment to 2007 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain First Amendment to Note Purchase Agreement, dated as of
October 23, 2008, by and among the Company and each of the Persons signatory
thereto with respect to that certain Note Purchase Agreement, dated as of
May 31, 2007, together with each of the other instruments and agreements
executed and/or delivered in connection therewith, each certified as true and
correct by a Responsible Officer.
     4.7. 2008 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Note Purchase Agreement, dated as of October 23, 2008, by and
among the Company and each of the Persons listed on Schedule A thereto, pursuant
to which the Company has issued to such Persons its (a) 6.63% Senior Notes due
November 1, 2018 in the aggregate principal amount of $376,000,000 and (b) its
6.12% Senior Notes due November 1, 2015 in the aggregate principal amount of
$24,000,000, together with each of the other instruments and agreements executed
and/or delivered in connection therewith, each certified as true and correct by
a Responsible Officer.
     4.8. Amendment and Restatement of Intercreditor Agreement.
     The Company shall have delivered to each Noteholder a fully-executed
original of a Second Amended and Restated Intercreditor Agreement, dated as of
October 23, 2008, by and

8



--------------------------------------------------------------------------------



 



among the Noteholders, the 1999 Noteholders, the 2000 Noteholders, the 2007
Noteholders, the 2008 Noteholders and the Agent (each as defined therein) and
acknowledged and agreed to by the Company and Smucker LLC.
     4.9. Payment of Special Counsel Fees.
     The Company shall have paid on or before the Effective Date the reasonable
fees, charges and disbursements of Bingham McCutchen LLP, the Noteholders’
special counsel, to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Effective Date.
5. EXPENSES.
     Whether or not this Amendment shall become effective, the Company will
promptly (and in any event within thirty (30) days of receiving any statement or
invoice therefor) pay all fees, expenses and costs relating to this Amendment,
including, but not limited to, the reasonable fees of the Noteholders’ special
counsel, Bingham McCutchen LLP, incurred in connection with the preparation,
negotiations and delivery of this Amendment and any other documents related
thereto. In addition, the Company will pay all such fees, expenses and costs set
forth in any subsequent statement within 30 days of its receipt thereof. Nothing
in this Section 5 shall limit the Company’s obligations pursuant to Section 15.1
of the Existing Note Purchase Agreement.
6. MISCELLANEOUS.
     6.1. This Amendment constitutes a contract between the Company and the
Noteholders for the uses and purposes hereinabove set forth, and may be executed
in any number of counterparts, each executed counterpart constituting an
original, but all together only one agreement. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. Delivery of an executed signature page by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Amendment.
     6.2. Whenever any of the parties hereto is referred to, such reference
shall be deemed to include the successors and assigns of such party, and all the
promises and agreements contained in this Amendment by or on behalf of the
Company and the Noteholders shall bind and inure to the benefit of the
respective successors and assigns of such parties, whether so expressed or not.
     6.3. This Amendment constitutes the final written expression of all of the
terms hereof and is a complete and exclusive statement of those terms.
     6.4. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

9



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank. Next page is signature page.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused the execution of this
Amendment by duly authorized officers of each as of the date hereof.

            THE J. M. SMUCKER COMPANY
      By:   /s/ Mark R. Belgya         Name:   Mark R. Belgya        Title:  
Vice President and Treasurer     

Accepted and Agreed to:

          METROPOLITAN LIFE INSURANCE COMPANY
      By:   /s/ Judith A. Gulotta         Name:   Judith A. Gulotta       
Title:   Managing Director        METLIFE INSURANCE COMPANY OF CONNECTICUT
      By:   /s/ Judith A. Gulotta         Name:   Judith A. Gulotta       
Title:   Managing Director        PRIMERICA LIFE INSURANCE COMPANY       By:  
Conning Asset Management Company,         its Investment Manager        By:  
/s/ John H. DeMallie         Name:   John H. DeMallie        Title:   Director 
   

 



--------------------------------------------------------------------------------



 



          NATIONAL BENEFIT LIFE INSURANCE COMPANY       By:   Conning Asset
Management Company,         its Investment Manager        By:   /s/ John H.
DeMallie         Name:   John H. DeMallie        Title:   Director        THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA
      By:   /s/ David Quackenbush         Name:   David Quackenbush       
Title:   Vice President        GENWORTH LIFE INSURANCE COMPANY
      By:   /s/ Annette M. Teders         Name:   Annette M. Teders       
Title:   Investment Officer        TRUSTMARK INSURANCE COMPANY       By:  
Advantus Capital Management, Inc.         By:   /s/ Merlin Erickson        
Name:   Merlin Erickson        Title:   Vice President        AMERICAN FIDELITY
ASSURANCE COMPANY       By:   Advantus Capital Management, Inc.         By:  
/s/ Merlin Erickson         Name:   Merlin Erickson        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



          THE LAFAYETTE LIFE INSURANCE COMPANY       By:   Advantus Capital
Management, Inc.         By:   /s/ Merlin Erickson         Name:   Merlin
Erickson        Title:   Vice President        INDUSTRIAL-ALLIANCE PACIFIC LIFE
INSURANCE COMPANY       By:   Advantus Capital Management, Inc.         By:  
/s/ Merlin Erickson         Name:   Merlin Erickson        Title:   Vice
President        EASTERN LIFE AND HEALTH INSURANCE COMPANY
(formerly EDUCATORS MUTUAL LIFE INSURANCE COMPANY)       By:   Advantus Capital
Management, Inc.         By:   /s/ Merlin Erickson         Name:   Merlin
Erickson        Title:   Vice President        GREAT WESTERN INSURANCE COMPANY  
    By:   Advantus Capital Management, Inc.         By:   /s/ Theodore R.
Hoxmeier         Name:   Theodore R. Hoxmeier        Title:   Vice President   
    MODERN WOODMEN OF AMERICA
      By:   /s/ Douglas A. Pannier         Name:   Douglas A. Pannier       
Title:   Portfolio Manager — Private Placements     

 



--------------------------------------------------------------------------------



 



         

GUARANTOR ACKNOWLEDGEMENT
     The undersigned hereby acknowledges and agrees to the terms of the Second
Amendment to Note Purchase Agreement, dated as of October 23, 2008 (the “Second
Amendment”), amending that certain Note Purchase Agreement, dated as of May 27,
2004 as amended by that certain First Amendment to Note Purchase Agreement,
dated as of May 31, 2007 (as amended, the “Note Purchase Agreement”), among The
J.M. Smucker Company, an Ohio corporation and the holders of Notes party
thereto. The undersigned hereby confirms that the Guaranty Agreement to which
the undersigned is a party remains in full force and effect after giving effect
to the Second Amendment and continues to be the valid and binding obligation of
the undersigned, enforceable against the undersigned in accordance with its
terms, subject to any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditor’s rights
generally or by equitable principles.
          Capitalized terms used herein but not defined are used as defined in
the Note Purchase Agreement.
          Dated as of October 23, 2008

            J.M. SMUCKER LLC
      By:           Name:           Title:        

 